TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00382-CR



                                  Keith Balkissoon, Appellant

                                               v.

                                  The State of Texas, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 11-1434-K26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                                           ORDER


                On April 13, 2016, this Court rendered judgment modifying and affirming as

modified appellant Keith Balkissoon’s judgment of conviction for the felony offense of driving

while intoxicated.1 The initial deadline for filing a motion for rehearing was April 28, 2016.2

Counsel for Balkissoon has now filed his third motion for extension of time to file a motion for

rehearing, seeking an extension until Monday, July 25, 2016, for a total extension of 85 days. We

grant counsel’s motion. However, no further extensions will be granted.




       1
         See Balkissoon v. State, No. 03-13-00382-CR, 2016 Tex. App. LEXIS 3744, at *21
(Tex. App.—Austin Apr. 13, 2016, no pet. h.) (mem. op., not designated for publication).
       2
           See Tex. R. App. P. 49.1.
                                          __________________________________________

                                          Bob Pemberton, Justice

Before Justices Pemberton, Goodwin, and Field

Filed: July 13, 2016

Do Not Publish




                                                2